Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 5, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “it" in claim 1, 6.  It is unclear which element “it” refers to.
Claim 5 recites the limitation “the coils" in claim 5, lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a plurality of control members" in claim 8, line 2.  Claim 1, line 2 previously introduces “at least one control member”.  It is unclear if these “control members” in claim 8 are part of “at least one control member” in claim 1 or separate “control members”.
Claim 13 recites the limitation "the stiffness" in claim 13, line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14, and  15 are rejected under 35 U.S.C. 103 as being unpatentable over Aardema (US4832321A), henceforth referred to as Aardema, in view of Huang (US20050269178A1), henceforth referred to as Huang.
Regarding Claims 1 and 10,  Aardema discloses a wheel suspension arrangement comprising: a suspension spring (Figure 1: spring 12), at least one control member arranged to control a stiffness of said suspension spring (Abstract: "tapered edge of the plate (38, 40, 42) to be disposed between the spring coils (12), thereby changing the degree to which the plates stiffen the spring"), wherein the control member is displaceable relative to said suspension spring between a retracted position (Column 3 lines 39-42: "Block 26, plates 38, 40, 42, and bolts 36 can then be moved as a subassembly along channel 18 toward or away from spring 12"), in which the control member does not interfere with an operation of the suspension spring (Column 4 lines 10-12: "Plate 148 can be rotated 180 degrees by hand so that no part of plate 142 is between coils of spring 12"), and an advanced position, in which it interferes with the operation of the suspension spring in a way that the stiffness of said suspension spring is increased (Abstract: "The resulting movement of the plates toward or away from the spring causes a thicker or thinner zone of the tapered edge of the plate to be disposed between the spring coils, thereby changing the degree to which the plates stiffen the spring"). However, Aardema does not teach a biasing means. Huang discloses a biasing means configured to bias said control member towards said retracted position (Paragraph [0073]: "On an outer periphery of the control shaft 70 is annularly formed with a groove 73 and an annular cone-shaped surface 74"), said biasing means comprises a plurality of control springs (Figure 4: abutting member 76 contacts spring 75 through biased surface 74, and is contacting springs a1, and a3 through control member 50), said biasing means comprises a plurality of control springs (Figure 4: abutting member 76 contacts spring 75 through biased surface 74, and is contacting springs a1, and a3 through control member 50).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control member of Aardema with the biasing means of Huang in order to assist movement of the control member (Claim 7: “with the help of the groove and the annular cone-shaped surface, the control shaft can work with the control spring to move the control element of the clutch assembly, the control spring is compressed by the movement of the control shaft and then pushes the control element of the clutch assembly to move with the compressed elastic force”)
Regarding Claim 2, Aardema, as modified, discloses said control member, in said advanced position, decreases an effective length of the suspension spring (Column 3 lines 30-31: "During severe rebounding, coil 12a slides plate 42 along bolt 28 until it is stopped by bolt head 36. Thereupon coil 12a and the coils above it are rendered inactive, whereby spring 12 is effectively shortened and stiffened to more effectively inhibit rebounding motion of the vehicle").
Regarding Claim 3, Aardema, as modified, discloses said control member intersects said suspension spring in said advanced position (Column 2 line 66 - Column 3 line 3: "When spring 12 is compressed, individual pairs of coils will sequentially sandwich respective plates therebetween and these coils will thereupon be rendered inactive. As a result, the effective spring rate of spring 12 increases stepwise during its compression").
Regarding Claim 4, Aardema, as modified, discloses said control member is displaceable in a direction transverse to a longitudinal axis of the suspension spring (Column 3 lines 11-15: "In this way (assuming the plates are translated a sufficient distance away from longitudinal axis 22 of the spring 12) the plates will stack or collapse together after sufficient compression of the spring").
Regarding Claim 5, Aardema, as modified, discloses said suspension spring is a coil spring (Figure 1: spring 12), and wherein the control member is arranged to protrude between the coils of the coil spring in said advanced position (Figure 1: Plates 28, 40, 42 protrude between coils of spring 12).
Regarding Claim 6, Aardema, as modified, discloses the wheel suspension arrangement comprises a support member arranged to support the control member in the advanced position (Column 3 lines 39-42: "Block 26, plates 38, 40, 42, and bolts 36 can then be moved as a subassembly along channel 18 toward or away from spring 12").
Regarding Claim 7, Aardema, as modified, discloses said support member comprises at least one slot inside which said control member is arranged and along which said control member is displaceable (Column 3 lines 39-42: "Block 26, plates 38, 40, 42, and bolts 36 can then be moved as a subassembly along channel 18 toward or away from spring 12").
Regarding Claim 8, Aardema, as modified, discloses the wheel suspension arrangement comprises a plurality of control members (Figure 1: two control assemblies arranged on either side of spring 12), which are arranged to affect the suspension spring at spaced locations in a longitudinal axis of the suspension spring (Figure 1: Plates 28, 40, 42 protrude between coils of spring 12 along longitudinal axis).
Regarding Claim 9, Aardema, as modified, discloses the plurality of control members are arranged in parallel with each other (Figure 1: control assemblies are parallel with each other).
Regarding Claim 14, Aardema, as modified, discloses said control member is displaceable along a direction that is perpendicular to a longitudinal axis of the suspension spring (Column 3 lines 39-42: "Block 26, plates 38, 40, 42, and bolts 36 can then be moved as a subassembly along channel 18 toward or away from spring 12").
Regarding Claim 15, Aardema, as modified, discloses said control member is slidably displaceable when the wheel suspension arrangement is subjected to a force that is perpendicular to a longitudinal axis of the suspension spring (Column 3 lines 39-42: "Block 26, plates 38, 40, 42, and bolts 36 can then be moved as a subassembly along channel 18 toward or away from spring 12").

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the “control springs are arranged with different stiffnesses” as found in claim 11, the “control members located closer to the wheel connecting side are more strongly biased towards the retracted position than control members located closer to the vehicle connecting side” as found in claim 12, and “ the stiffness of the control springs increases from the vehicle body connecting side to the wheel connecting side” as found in claim 13, are not found in prior art.

Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Yufeng (CN2844566Y), and Wilfried (DE102012003199A1) which both disclose a spring biased control member that modifies a vehicle spring stiffness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614